Citation Nr: 1222973	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the Veteran's representative has indicated that the Veteran relocated to Arizona and wishes further processing of his case by the Phoenix, Arizona RO.

The Veteran's representative has indicated that the Veteran seeks service connection for an unspecified neurological condition and a third toe disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, dated in August 2010, the Veteran indicated that he wanted a Central Office hearing.  However, subsequently the Veteran moved and his representative indicated that the Veteran now seeks a travel board or video conference hearing at the Phoenix, Arizona RO.  38 C.F.R. § 20.717.  Since the RO schedules such hearings, a remand of this matter to the RO is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should reassign this case to the appropriate RO based on the Veteran's new address in Arizona.

2.  Then, the Veteran should be scheduled for a Travel Board hearing at the RO at the earliest available opportunity, in accordance with applicable provisions.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2009).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


